PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Murray et al.
Application No. 16/689,223
Filed: 20 Nov 2019
For: SEMICONDUCTOR DEVICE WITH REDUCED VIA RESISTANCE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition titled “Petition to Accept Unintentional Delayed Priority Claim under 37 USC 1.78(c)”, filed November 18, 2020, which is being treated under 37 CFR 1.78(e) to accept unintentionally delayed claims under 35 U.S.C. 120 for the benefit of prior-filed nonprovisional applications as set forth in the concurrently filed Application Data Sheet (ADS).

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item 1 above.

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected 

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed February 13, 2020. Specifically, the benefit claims of record reflect subject application is a division of Application No. 14/339,704 on the most recent filing receipt, and it is unclear if the applicant wishes to keep, remove, or modify that claim.  The benefit claim as currently reflected in Office records must be shown on the ADS, either with a strikethrough or brackets for text removed and underlining for insertions. Any portion of the benefit claim which is not being changed must be repeated on the corrected ADS.

It is additionally noted that a Notice of Allowance was mailed September 10, 2020. A petition to accept a delayed domestic benefit claim is considered an amendment within the meaning of 37 CFR 1.312, which states that any amendment after allowance must be filed before or with payment of the issue fee. Therefore, no amendment after allowance may be accepted after payment of the issue fee. Any renewed petition to accept the delayed benefit claim must be filed prior payment of the issue fee. The issue fee was paid December 10, 2020, therefore, applicant must first file a grantable petition to withdraw the application from issue and a request for continued examination (RCE) in order to have a renewed petition under 37 CFR 1.78(e) considered. Any renewed petition under 37 CFR 1.78(e) filed prior to issuance of the patent will be dismissed if not accompanied by an RCE and grantable petition to withdraw from issue. Alternatively, applicant may wait until the application has issued as a patent and file the renewed petition with a certificate of correction and the certificate of correction fee.

Any renewed petition must be accompanied by a corrected ADS with all of the changes properly marked in accordance with 37 CFR 1.76(c).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned Attorney Advisor at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

/Amanda K Hulbert/Detailee, OPET
	




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)